DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Amendment filed on 8/25/2021.  Claims 1, 2, 4, 5, 6, 7, 9, 12, 13, 14, 17, 18 and 19 have been amended. Claims 1-20 are pending in this office action, of which claims 1, 13 and 18 are independent claims.

Response to Arguments
Applicant's arguments, pages 9-13, filed 8/25/2021, with respect to the rejection of claims 1-20 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  Claims 1-20 have been allowed in this office action.

Reasons for Allowance
Claims 1- 20 (re-numbered 1-20) are allowed over the prior art of record. The following is an Examiner’s statement of reason for allowance: 
The prior art reference Kaushik et al. (US 20200050687 A1) discloses methods and/or systems that can transition a storage object from an asynchronous replication state or other non-synchronous state (e.g., an out of sync state) to a synchronous replication state in a manner that mitigates client disruption and latency. That is, the transition (resynchronization) can be performed without holding client I/O (e.g., without pausing, blocking, failing, or queueing for later execution), which reduces client latency that would otherwise be experienced if the client I/O was held during the transition.


The major difference between the prior art and the instant invention is the improvement of the current resynchronization processes by a method and system with transition logging phase and a transition replay phase to bring the devices into a synchronous replication state. The current resynchronization process are very disruptive to clients because client operations will be quiesced (e.g., client I/O operations will be blocked, failed, stopped, or queued for later execution) during various phases of resynchronization. Blocking client I/O can cause applications to time out, experience errors, increase client experienced latency, and disrupt access to data. This claimed invention addresses this problem. Where Kaushik reference discloses a system that overcomes technical challenges relating to how correctness (e.g., data and metadata consistency) is maintained where metadata operations are replicated before data operations and Beyer reference teaches method and system for providing convergence of data copies in asynchronous data replication in a database system. However, none of the reference teaches “setting an indicator to specify that the stream was deleted by the close stream operation in response to the entry indicating that the write data operation modified a change timestamp and a modify timestamp and the close stream operation modified the change timestamp and not the modify timestamp; in response to encountering, during a transition replay phase, the indicator specifying that the stream was deleted by the close stream operation, triggering a failure of 
Therefore, these and other prior art of record does not teach or fairly suggest the combined limitations of the claimed invention “during a transition logging phase where metadata operations executed by a primary node are logged into a metadata log and regions modified by data operations executed by the primary node are tracked within a dirty region log, identifying a close stream operation that closes and deletes a stream associated with a basefile of the primary node, determining that the dirty region log comprises an entry for the stream indicating that a write data operation modified the stream before the close stream operation closed and deleted the stream and setting an indicator to specify that the stream was deleted by the close stream operation in response to the entry indicating that the write data operation modified a change timestamp and a modify timestamp and the close stream operation modified the change timestamp and not the modify timestamp, during a transition replay phase, in response to encountering the indicator specifying that the stream was deleted by the close stream operation, triggering a failure of the transition replay phase and triggering a resynchronization to replicate the modify timestamp” as recited in the independent claims 1, 13 and 18. 
The dependent claims, being further limiting to the independent claims, definite and enabled by the Specification are also allowed.
If applicants are aware of better art than that which has been cited, they are required to call such to the attention of the examiner. See MPEP 1302.14
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NARGIS SULTANA whose telephone number is (571)272-6350. The examiner can normally be reached Monday to Thursday 8:30am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571 272 0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



12/2/2021

/NARGIS SULTANA/Examiner, Art Unit 2164           

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164